



Exhibit 10.3
[abercrombieandfitchlogoa02.gif]
May 6, 2016                                            




                    
Kristin Scott
11 Highgrove
New Albany, OH 43054




Dear Kristin:


We are thrilled that you are considering joining Abercrombie & Fitch (A&F or the
company), and we are pleased to extend the following offer of employment:


Position
 
Brand President, Hollister
Start Date
 
On or before August 1, 2016.  This offer of employment is contingent on a Start
Date of no later than August 1, 2016 that is compliant with the Certification
re: Restrictive Covenants below (see page 5). If you are unable to commence work
by August 1, 2016 in compliance with the Certification re: Restrictive
Covenants, this offer will expire and be void.


Base Salary
 
$750,000 annually; paid bi-weekly


Annual salary adjustments based on:


(1) Your performance
(2) Economic factors (i.e. business conditions, inflation, job market, etc.)


Any increase for your first review period may be pro-rated depending on your
start date.


Bonus Program
 
You will be eligible to participate in A&F’s Annual Leadership Team Incentive
Compensation (IC) Program at a target payout level of 100% of your annual base
earnings and a maximum payout of 200% of your annual base earnings. At the base
salary quoted in this offer, your target annual payout is $750,000, and your
maximum annual payout is $1,500,000.


IC for you and other Leadership Team members will be based on annual financial
and strategic results, and if earned will be paid in March following conclusion
of the prior Fiscal Year, subject to participants’ being actively employed on
the payout date.


Ÿ  For 2016, your IC, if earned, will be pro-rated based on your start date.


Ÿ For 2016, the financial-results component of your IC determination will be
based on overall Company financial results; in subsequent years, the
financial-results component of your IC determination will be based on your Brand
results. (Please note that the Annual Leadership Team IC Program is subject to
change each year in the discretion of the Compensation Committee of the A&F
Board of Directors (the “Compensation Committee”)).






--------------------------------------------------------------------------------





Inducement Equity Grant: Performance Share Awards (PSAs) and Restricted Stock
Units (RSUs)
 
Subject to approval of the Compensation Committee or its designee and subject to
the terms and conditions of the grant, you will receive an inducement equity
grant with an approximate total value of $1,500,000. 50% of the grant value will
be in the form of A&F Performance Share Awards (PSAs), and 50% will be in the
form of A&F Restricted Stock Units (RSUs). The actual number of PSAs and RSUs
granted will be based on the 20-day average share closing price up to and
including the date of the grant, which will occur (subject to Compensation
Committee approval) at the next regularly scheduled meeting of the Compensation
Committee following your Start Date or as soon as practicable thereafter.


Upon vesting, one PSA converts to one share of A&F stock. PSAs vest after a
three-year performance period to the extent that specified performance targets
are achieved.


Upon vesting, one RSU converts to one share of A&F stock. Subject to continued
employment with A&F, these RSUs will vest on each anniversary of the grant date
in accordance with the following 4-year vesting schedule:
Year 1      Year 2       Year 3    Year 4
  25%        25%         25%         25%


Supplemental Inducement Equity Grant: Restricted Stock Units (RSUs)
 
Subject to approval of the Compensation Committee or its designee and subject to
the terms and conditions of the grant, you will receive a supplemental
inducement equity grant with an approximate total value of $750,000, in the form
of A&F Restricted Stock Units (RSUs). The actual number of RSUs granted will be
based on the 20-day average share closing price up to and including the date of
the grant, which will occur (subject to Compensation Committee approval) at the
next regularly scheduled meeting of the Compensation Committee following your
Start Date or as soon as practicable thereafter.


2017 Annual Equity Grant
 
Subject to satisfactory performance and continued employment, Management will
recommend to the Compensation Committee that an equity grant equal in value to
approximately $1,500,000 be awarded to you as part of A&F’s Fiscal Year 2017
annual equity grant process. The vesting schedule, types of awards, and other
terms and conditions will be consistent with grants made during the 2017 annual
grant process to other Leadership Team members.


Executive Severance Agreement (ESA)
 
In consideration of (and as a condition of) this offer of employment and your
continued employment following hire, you agree to enter into an Executive
Severance Agreement (ESA) in the form attached as Exhibit A to this offer
letter. The ESA includes severance protection and other benefits for you, as
well as protections for the company such as non-competition and non-solicitation
provisions.


Benefits
 
You will be eligible to participate in various A&F benefit programs as set forth
in this letter and other relevant documents. All benefit programs are subject to
change in accordance with A&F’s policies and procedures.


A&F Qualified Savings
 
As of the first of the following month of your start date, you will be eligible
to participate in the Abercrombie & Fitch Co. Savings and Retirement Plan. As a
participant in this plan, you will be eligible to defer up to 50% of your base
salary and bonus payouts, or up to the IRS maximum annual deferral limit
($18,000 for 2016), whichever is less. After one year of employment, the first
5% of your base salary and bonus payouts that you defer into this plan will be
matched by A&F at 100%. The maximum level of pensionable compensation allowed by
the IRS is $265,000 for 2016. Company matching contributions and earnings are
always 100% vested.


A&F Non-Qualified Savings Plan
 
After 30 days of employment, you will be eligible to participate in the
Abercrombie & Fitch Co. Non-Qualified Savings Plan. This plan allows you to
defer up to 75% of your base salary each year, and up to 75% of your Bonus
payouts. The company will match the first 3% that you defer on a
dollar-for-dollar basis. Company contributions and earnings vest 100% after 5
years of continuous service on the anniversary date of employment.



Healthcare Coverage
 
After one month of employment, you will be eligible to participate in our
Healthcare Benefit plans. For 2016, the associate contribution required for
these benefits is as follows:


 
 
                      
Medical/Dental
Vision
 
 
Single Coverage
$ 39.50 bi-weekly
$ 2.08 bi-weekly
 
 
Single (+) Spouse
$ 90.00 bi-weekly
$ 3.68 bi-weekly
 
 
Single (+) Child(ren)
$ 74.00 bi-weekly
$ 4.34 bi-weekly
 
 
Family Coverage
$ 125.00 bi-weekly
$ 6.75 bi-weekly






--------------------------------------------------------------------------------







Life & Disability Insurance
 
After one month of employment, you will automatically be enrolled in A&F’s Life
& Disability Insurance plans.


Flexible Spending Account
(FSA)
 
After one month of employment, you will be eligible to participate in A&F’s
Flexible Spending Account (FSA) plan. FSAs allow you to save money by paying for
certain healthcare and childcare expenses with pre-tax dollars via automatic
payroll deductions.


Associate Assistance
Program (AAP)
 
After one month of employment, you will automatically be enrolled in A&F’s
Associate Assistance Program (AAP). The AAP gives you or any covered dependents
access to free, confidential psychological, financial or legal counseling
through our AAP provider. Up to 8 free visits, per specific issue, are available
through the AAP.


A&F Gym
 
Effective upon hire, you will be eligible to join The A&F Gym, our state of the
art 8,000 square foot on-site fitness facility. The cost of membership can be
paid via automatic payroll deduction after you enroll.


Merchandise Discount
 
You will receive a discount of 40% on qualifying purchases at all Abercrombie &
Fitch and abercrombie stores. You will also receive a discount of 30% on
qualifying purchases at all Hollister Co. stores. (Please note that this benefit
is subject to the terms of the Associate Discount Policy as set forth in our
Associate Handbook.)


Paid Time Off (PTO) /Holidays
 
You will be eligible for 33 paid time off (PTO) days per fiscal year. PTO will
be pro-rated during the first year based on your start date. Unused PTO days do
not carry over into subsequent fiscal years. A&F also grants 8 paid holidays to
all home office associates annually.


Additional A&F Perks
 
In addition to benefits listed above, you will be eligible for the following A&F
Perks:
Ÿ Volunteer day
Ÿ Summer Hours
Ÿ On-Site Café
Ÿ Varsity Field and Equipment
Ÿ Stock Purchase Plan


Please see the Home Office Associate Handbook or your Associate Relations
Representative for more information on these programs.


Background/Reference Inquiry and Work Authorization
 
This offer of employment is contingent on successful completion of background
and reference checks, and on successful demonstration of your authorization to
work in the United States. Please complete the enclosed Fair Credit Reporting
Act Disclosure and Authorization Form (attached as Exhibit B) and return it
along with your signed copy of this employment offer letter.


Approval of the Board of Directors
 
This offer of employment is contingent on approval by the Board of Directors of
A&F and the Board’s appointment of you to this position.




This offer, if accepted, is for employment with the Company that is at-will, and
nothing in this offer letter is to be construed as altering that at-will status
or promising employment for a definite term.


Kristin, we look forward to working with you and are convinced that you will be
an outstanding addition to the A&F team. To indicate your acceptance of this
offer, please sign below and return this letter to Human Resources.


Sincerely,            


/s/ John Gabrielli
John Gabrielli
Senior Vice President, Human Resources










--------------------------------------------------------------------------------





Certification re: Restrictive Covenants


I represent that I am not subject to any restriction, covenant or limitation
with any prior employer which could prevent me from working for Abercrombie &
Fitch in the capacity described in this offer letter. I represent that, prior to
my Start Date with Abercrombie & Fitch, I will provide evidence to the Company
that I have received the written agreement of my prior employer that it releases
me from and will not seek to enforce any non-competition covenant I entered into
with it with respect to my employment with Abercrombie & Fitch. I further
represent that to the extent I am subject to an agreement that allows me to work
for Abercrombie & Fitch, but that forbids me to solicit employees of another
company or to share another company's confidential information, I agree that I
will not breach any such agreement while employed by Abercrombie & Fitch. I
agree that, if my prior employer threatens to, seeks to, or does enforce any
restriction, covenant or limitation I entered with it that would prohibit or
restrict my employment with Abercrombie & Fitch, this is grounds for Abercrombie
& Fitch to rescind my offer of employment and/or to terminate my employment with
Cause under section 2.(b) and 2.(e)(2) in the attached ESA, and the company may
require me to return any bonus payments. I accept Abercrombie & Fitch's offer of
employment as outlined in this letter, and I am returning a signed copy to Human
Resources.


/s/ Kristin Scott
 
May 15, 2016
Kristin Scott
 
Date












--------------------------------------------------------------------------------






EXHIBIT A


AGREEMENT


This AGREEMENT (this "Agreement"), is entered into between Abercrombie & Fitch
Management Co., a Delaware corporation (the "Company"), and Kristin Scott (the
"Executive") as of the execution date by the Company below (the "Effective
Date").


WHEREAS, the Company and the Executive desire to enter into this Agreement to
set forth the terms under which the Executive may be entitled to severance
benefits from the Company during the Term of this Agreement.


NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Company and the Executive hereby agree as follows:


1.    Term of Agreement; Termination of Employment


(a) Term. The term of this Agreement shall be from the Effective Date and for a
period of two years thereafter (the “Original Term”); provided, that, if a
Change in Control (as defined below) occurs during the Original Term, the term
of this Agreement shall extend until the later of the Original Term or the
expiration of the one-year period following such Change in Control (together
with the Original Term, the “Term”).


(b) At-Will Nature of Employment. The Executive acknowledges and agrees that the
Executive's employment with the Company is and shall remain "at-will" and the
Executive's employment with the Company may be terminated at any time and for
any reason (or no reason) by the Company, with or without notice, or the
Executive, subject to the terms of this Agreement. During the period of the
Executive's employment with the Company, the Executive shall perform such duties
and fulfill such responsibilities as reasonably requested by the Company from
time to time commensurate with the Executive's position with the Company.


(c) Termination of Employment by the Company. During the Term, the Company may
terminate the Executive's employment at any time with or without Cause (as
defined below) pursuant to the Notice of Termination provision below.


(d) Termination of Employment by the Executive. During the Term, the Executive
may terminate employment with the Company with or without Good Reason (as
defined below) by delivering to the Company, not less than thirty (30) days
prior to the Termination Date, a written notice of termination; provided, that,
if such termination of employment is by the Executive with Good Reason, such
notice shall state in reasonable detail the facts and circumstances that
constitute Good Reason. This provision does not change the at-will nature of
Executive's employment, and the Company may end Executive's employment, pursuant
to Executive's notice, prior to the expiration of the thirty (30) days' notice.


(e) Notice of Termination. Any termination of the Executive's employment by the
Company or by the Executive shall be communicated by a written Notice of
Termination addressed to the Executive or the Company, as applicable. A “Notice
of Termination” shall mean a notice stating that the Executive's employment with
the Company has been or will be terminated and the specific provisions of this
Section 1 under which such termination is being effected.


(f) Termination Date. Subject to Section 4(a) hereof, “Termination Date” as used
in this Agreement shall mean in the case of the Executive's death or Disability
(as defined below), the date of death or Disability, or in all other cases of
termination by the Company or the Executive, the date specified in writing by
the Company or the Executive as the Termination Date in accordance with Section
1(e).


2.    Compensation Upon Certain Terminations by the Company.


(a) Termination Without Cause, or for Good Reason. If the Executive's employment
is terminated during the Term (i) by the Company without Cause (other than as a
result of the Executive’s death or Disability), or (ii) by the Executive for
Good Reason, in each case, other than during the one-year period following a
Change of Control, the Company shall (a) pay to the Executive any portion of
Executive’s accrued but unpaid base salary earned through the Termination Date;
(b) reimburse the Executive for any and all amounts advanced in connection with
Executive’s employment with the Company for reasonable and necessary expenses
incurred by Executive through the Termination Date in accordance with the
Company’s policies and procedures on reimbursement of expenses; (c) pay to the
Executive any earned vacation pay not theretofore used or paid in accordance
with the Company’s policy for payment of earned and unused vacation time; and
(d) provide to the Executive all other accrued but unpaid payments and benefits
to which Executive may be entitled under the terms of any applicable
compensation arrangement or benefit plan or





--------------------------------------------------------------------------------





program of the Company (excluding any severance plan or policy of the Company)
(collectively, the "Accrued Compensation"). In addition, provided that the
Executive executes a release of claims in a form acceptable to the Company (a
“Release”), returns such Release to the Company by no later than the applicable
deadline set forth in such Release (the “Release Deadline”) and does not revoke
such Release prior to the expiration of the applicable revocation period (the
date on which such Release becomes effective, the “Release Effective Date”),
then subject to the further provisions of Sections 3, 4, and 6 below, the
Company shall have the following obligations with respect to the Executive (or
the Executive’s estate, if applicable):


(1)
The Company will continue to pay the Executive’s Base Salary (as defined below)
during the period beginning on the Executive’s Termination Date and continuing
for eighteen months thereafter (“Salary Continuation”). This Salary Continuation
payment shall be paid in bi-weekly installments, consistent with the Company’s
payroll practices. Subject to Section 4(c) hereof, the first such payment shall
be made on the first payroll date following the Release Effective Date, such
payment to include all payments that would have otherwise been payable between
the Termination Date and the date of such payment.



(2)
The Company will pay to the Executive, at such time as those executives who are
actively employed with the Company would receive payments under the Company’s
short-term cash bonus plan in which the Executive was eligible to participate
immediately prior to the Termination Date (but in no event later than the 15th
day of the third month of the fiscal year following the fiscal year in which the
Termination Date occurred), a pro-rated amount of the Executive’s bonus under
such plan, based on the actual performance during the applicable period,
determined in accordance with the terms of the Plan and subject to the approval
of the Compensation and Organization Committee of the Board of Directors. The
pro-rated amount shall be calculated using a fraction where the numerator is the
number of days from the beginning of the applicable bonus period through the
Termination Date and the denominator is the total number of days in the
applicable bonus period.



(3)
Subject to the Executive's timely election of continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended ("COBRA"),
during the period in which Salary Continuation is in effect, the Company shall
reimburse the Executive for 100% of the monthly premium costs of COBRA coverage,
less applicable withholding taxes on such reimbursement; provided, however, that
the Company's obligation to provide such benefits shall cease upon the earlier
of (i) the Executive's becoming eligible for such benefits as the result of
employment with another employer and (ii) the expiration of the Executive's
right to continue such medical and dental benefits under applicable law (such as
COBRA); provided, further, that notwithstanding the foregoing, the Company shall
not be obligated to provide the continuation coverage contemplated by this
Section 2(a)(3) if it would result in the imposition of excise taxes on the
Company for failure to comply with the nondiscrimination requirements of the
Patient Protection and Affordable Care Act of 2010, as amended, and the Health
Care and Education Reconciliation Act of 2010, as amended (to the extent
applicable).





(b) Termination for Cause, without Good Reason, or Death. If the Executive's
employment is terminated during the Term by the Company for Cause, by the
Executive without Good Reason or by reason of the Executive's death, the Company
shall provide the Executive (or the Executive’s estate, if applicable) with only
the Accrued Compensation.


(c) Termination due to Disability. If the Executive's employment is terminated
by the Company by reason of the Executive's Disability, the Company shall have
the following obligations with respect to the Executive (or the Executive’s
estate, if applicable): (i) the Company shall provide the Executive with the
Accrued Compensation; and (ii) the Executive shall be entitled to receive any
disability benefits available under the Company's Long-Term Disability Plan (if
any). For purposes of this Agreement, “Disability” means a physical or mental
infirmity which impairs the Executive's ability to substantially perform the
Executive's duties with the Company or its subsidiaries for a period of at least
six (6) months in any twelve (12)-month calendar period as determined in
accordance with the Company's long-term disability plan or, in the absence of
such plan, as determined by the Company's Board of Directors (the “Board”).


(d) Change of Control. If the Executive’s employment is terminated during the
Term (i) by the Company other than for Cause, or due to the Executive’s death or
Disability or (ii) by the Executive for Good Reason, in each case, during the
one-year period following a Change of Control, then, subject to the Executive
executing a Release, returning such Release to the Company by no later than the
Release Deadline, and not revoking such Release prior to the expiration of the
applicable revocation period, and subject to the further provisions of Sections
2(j), 3, 4 and 6 below, the Company shall have the following obligations with
respect to the Executive (or the Executive’s estate, if applicable):







--------------------------------------------------------------------------------





(1)
The Company will pay Executive, in one lump sum payment, an amount equal to
eighteen months of the Executive's Base Salary in effect on the Termination
Date, payable in a lump sum on the sixtieth (60th) day following the Termination
Date



(2)
The Company will pay Executive a lump sum payment, less taxes and withholdings,
of an amount equal to the Executive's Target Bonus, payable in a lump sum on the
sixtieth (60th) day following the Termination Date.



(3) Subject to the Executive's timely election of continuation coverage under
COBRA for a period of eighteen months following the Termination Date, the
Company shall reimburse the Executive for 100% of the monthly premium costs of
COBRA coverage, less applicable withholding taxes on such reimbursement;
provided, however, that the Company's obligation to provide such benefits shall
cease upon the earlier of (i) the Executive's becoming eligible for such
benefits as the result of employment with another employer and (ii) the
expiration of the Executive's right to continue such medical and dental benefits
under applicable law (such as COBRA); provided, further, that notwithstanding
the foregoing, the Company shall not be obligated to provide the continuation
coverage contemplated by this Section 2(d)(3) if it would result in the
imposition of excise taxes on the Company for failure to comply with the
nondiscrimination requirements of the Patient Protection and Affordable Care Act
of 2010, as amended, and the Health Care and Education Reconciliation Act of
2010, as amended (to the extent applicable).


(e)     Definitions.


(1)
Base Salary. For the purpose of this Agreement, “Base Salary” shall mean the
Executive’s annual rate of base salary as in effect on the applicable date;
provided, however, that if the Executive’s employment with the Company is being
terminated by the Executive for Good Reason as a result of a reduction in the
Executive’s Base Salary, then “Base Salary” shall, for purposes of the
definition of “Good Reason” and Section 3 of this Agreement, constitute the
Executive’s Base Salary as in effect prior to such reduction.



(2)
Cause. For purposes of this Agreement, "Cause" shall mean: (i) the Executive’s
conviction of, or entrance of a plea of guilty or nolo contendere to, a felony
under federal or state law; (ii) fraudulent conduct by the Executive in
connection with the business affairs of the Company; (iii) the Executive’s
willful refusal to materially perform the Executive’s duties hereunder; (iv) the
Executive’s willful misconduct which has, or would have if generally known, a
materially adverse effect on the business or reputation of the company; (v) the
Executive’s material breach of a covenant, representation, warranty or
obligation of the Executive to the Company, or (vi) the Executive’s prior
employer threatens to, seeks to, or does enforce any restriction, covenant or
limitation Executive entered with it that would prohibit or restrict Executive’s
employment with the Company. With respect to the circumstances in subsections
(iii), (iv), and (v), above, such circumstances will only constitute “Cause”
once the Company has provided the Executive written notice and the Executive has
failed to cure such issue within 30 days, but this opportunity to cure shall not
apply (and Executive may be terminated for Cause immediately) if such issue is
not curable. No act or failure to act on the Executive’s part shall be
considered “willful” unless done, or omitted to be done, by the Executive in bad
faith and without reasonable belief that the Executive’s action or omission was
in the best interest of the Company.



(3)
Change of Control. For purposes of this Agreement, "Change of Control" shall
have the same meaning as such term is defined in the Amended and Restated A&F
Long-Term Incentive Plan as in effect on the date of this Agreement; provided,
however, that for purposes of this Agreement, such definition shall only apply
to the extent that the event that constitutes such a “Change of Control” also
constitutes a “change in ownership or control” as such term is defined in
Section 409A of the United States Internal Revenue Code of 1986, as amended (the
“Code”), and the regulations and guidance issued thereunder (“Section 409A of
the Code”).



(4)
Good Reason. For purposes of this Agreement, “Good Reason” shall mean, without
the Executive’s written consent: (i) a reduction in the Executive’s Base Salary
or Target Bonus as in effect from time to time; (ii) the Company materially
reduces (including as a result of any co-sharing of responsibilities
arrangement) the Executive’s authority, responsibilities, or duties, (iii) the
Company requires the Executive to be based at a location in excess of 50 miles
from the location of its principal executive office as of the date of this
Agreement; (iv) the Company fails to obtain the written assumption of its
obligations to the Executive under this Agreement by a successor no later than
the consummation of a Change in Control; (v) a material breach by the Company of
its obligations to the Executive under this Agreement; or (vi) on or following a
Change in Control, as defined above, a material adverse change in the
Executive’s reporting structure; which in each of the circumstances described
above, is not remedied by the Company within 30 days of receipt of written
notice by the Executive to the






--------------------------------------------------------------------------------





Company; so long as the Executive provides such written notice to the Company no
later than 90 days following the first date the event giving rise to a claim of
Good Reason exists;


(5)
Target Bonus. “Target Bonus” shall mean the percentage of the Executive’s Base
Salary equal to the Executive’s short-term cash bonus opportunity under the
terms of the applicable short-term cash bonus program in which the Executive is
entitled to participate in respect of the fiscal year of the Company in which
the Termination Date occurs (if any); provided, however, that if the Executive’s
employment with the Company is terminated by the Executive for Good Reason as a
result of a reduction in the Executive’s Target Bonus, then “Target Bonus” shall
mean the Executive’s Target Bonus as in effect immediately prior to such
reduction.



(f) Mitigation. The Executive shall not be required to mitigate the amount of
any payment provided for in this Section 2 by seeking other employment or
otherwise and no such payment or benefit shall be eliminated, offset or reduced
by the amount of any compensation provided to the Executive in any subsequent
employment, except as provided in Section 2(a)(3) or Section 2(d)(3).


(g) Resignation from Office. The Executive's termination of employment with the
Company for any reason shall be deemed to automatically remove the Executive,
without further action, from any and all offices held by the Executive with the
Company or its affiliates. The Executive shall execute such additional documents
as requested by the Company from time to time to evidence the foregoing.


(h) Exclusivity. This Agreement is intended to provide severance payments and/or
benefits only under the circumstances expressly enumerated under Section 2
hereof. Unless otherwise determined by the Company in its sole discretion, in
the event of a termination of the Executive's employment with the Company for
any reason (or no reason) or at any time other than as expressly contemplated by
Section 2 hereof, the Executive shall not be entitled to receive any severance
payments and/or benefits or other further compensation from the Company
hereunder whatsoever, except for the Accrued Compensation and any other rights
or benefits to which the Executive is otherwise entitled pursuant to the
requirements of applicable law. Except as otherwise expressly provided in this
Section 2, all of the Executive's rights to salary, bonuses, fringe benefits and
other compensation hereunder (if any) which accrue or become payable after the
Termination Date will cease upon the Termination Date.


(i) Set-Off. The Executive agrees that, to the extent permitted by applicable
law, the Company may deduct from and set-off against any amounts otherwise
payable to the Executive under this Agreement such amounts as may be owed by the
Executive to the Company. The Executive shall remain liable for any part of the
Executive’s payment obligation not satisfied through such deduction and setoff.


(j) Exclusive Remedies. The Executive agrees and acknowledges that the payments
and benefits set forth in this Section 2 shall be the only payments and benefits
to which the Executive is entitled from the Company in connection with the
termination of the Executive’s employment with the Company, and that neither the
Company nor its subsidiaries shall have any liability to the Executive or the
Executive’s estate, whether under this Agreement or otherwise, in connection
with the termination of the Executive’s employment.


3.    Limitations on Certain Payments. Notwithstanding any provision of this
Agreement to the contrary, if any amount or benefit to be paid or provided under
this Agreement or otherwise would be an “excess parachute payment,” within the
meaning of Section 280G of the Code, or any successor provision thereto, but for
the application of this sentence, then the payments and benefits identified in
the last sentence of this Section 3 to be paid or provided will be reduced to
the minimum extent necessary (but in no event to less than zero) so that no
portion of any such payment or benefit, as so reduced, constitutes an excess
parachute payment; provided, however, that the foregoing reduction will be made
only if and to the extent that such reduction would result in an increase in the
aggregate payment and benefits to be provided to the Executive, determined on an
after-tax basis (taking into account the excise tax imposed pursuant to
Section 4999 of the Code, or any successor provision thereto, any tax imposed by
any comparable provision of state law, and any applicable federal, state and
local income and employment taxes). Whether requested by the Executive or the
Company, the determination of whether any reduction in such payments or benefits
to be provided under this Agreement or otherwise is required pursuant to the
preceding sentence will be made at the expense of the Company by a certified
accounting firm that is independent from the Company. In the event that any
payment or benefit intended to be provided under this Agreement or otherwise is
required to be reduced pursuant to this Section 3, the Company will reduce the
Executive’s payments and/or benefits, to the extent required, in the following
order: (a) the payments due under Section 2(d)(3) (beginning with the payment
farthest out in time that would otherwise be paid); (b) the payments due under
Section 2(d)(1) (beginning with the payment farthest out in time that would
otherwise be paid); (c) the payment due under Section 2(d)(2). The assessment of
whether or not such payments or benefits constitute or would include excess
parachute payments shall take into account a reasonable compensation analysis of
the value of services provided or to be provided by the Executive, including any
agreement by the





--------------------------------------------------------------------------------





Executive (if applicable) to refrain from performing services pursuant to a
covenant not to compete or similar covenant applicable to you that may then be
in effect.


4.    Section 409A of the Code; Withholding.


(a)
This Agreement is intended to avoid the imposition of taxes and/or penalties
under Section 409A of the Code. The parties agree that this Agreement shall at
all times be interpreted, construed and operated in a manner to avoid the
imposition of taxes and/or penalties under with Section 409A of the Code. All
references to a termination of employment and separation from service shall mean
“separation from service” as defined in Section 409A of the Code, and the date
of such “separation from service” shall be referred to as the “Termination
Date”.



(b)
All reimbursements provided under this Agreement shall comply with Section 409A
of the Code and shall be subject to the following requirement: (i) the amount of
expenses eligible for reimbursement, during the Executive’s taxable year may not
affect the expenses eligible for reimbursement to be provided in another taxable
year; and (ii) the reimbursement of an eligible expense must be made by December
31 following the taxable year in which the expense was incurred. The right to
reimbursement is not subject to liquidation or exchange for another benefit.



(c)
Notwithstanding anything in this Agreement to the contrary, for purposes of the
period specified in this Agreement relating to the timing of the Executive’s
execution of the Release as a condition of the Company’s obligation to provide
any severance payments or benefits, if such period would begin in one taxable
year and end in a second taxable year, any payment otherwise due to the
Executive upon execution of the Release shall be made in the second taxable year
and without regard to when the Release was executed or became irrevocable.



(d)
If the Executive is a “specified employee” (as defined under Section 409A of the
Code) on the Executive’s Termination Date, to the extent that any amount payable
under this Agreement constitutes “non-qualified deferred compensation” under
Section 409A of the Code (and is not otherwise excepted from Section 409A of the
Code coverage by virtue of being considered “separation pay” or a “short term
deferral” or otherwise) and is payable to Executive based upon a separation from
service, such amount shall not be paid until the first day following the six (6)
month anniversary of the Executive’s Termination Date.



(e)
To the maximum extent permitted under Section 409A of the Code, the payments and
benefits under this Agreement are intended to meet the requirements of the
short-term deferral exemption under Section 409A of the Code and the “separation
pay exception” under Treasury Regulation §1.409A-1(b)(9)(iii). Any right to a
series of installment payments shall be treated as a right to a series of
separate payments for purposes of Section 409A of the Code.



(f)
All amounts due and payable under this Agreement shall be paid less all amounts
required to be withheld by law, including all applicable federal, state and
local withholding taxes and deductions.



5.    Indemnification. The Company shall indemnify, defend, and hold the
Executive harmless to the maximum extent permitted by law and the Company
by-laws against all judgments, fines, amounts paid in settlement and all
reasonable expenses, including attorneys’ fees incurred by the Executive, in
connection with the defense of or as a result of any action or proceeding (or
any appeal from any action or proceeding) in which the Executive is made or is
threatened to be made a party by reason of the fact that the Executive is or was
an officer or director of the Company. Subject to the terms of the Company’s
director and officer indemnification policies then in effect, the Company
acknowledges that the Executive will be covered and insured up to the full
limits provided by all directors’ and officers’ insurance which the Company then
maintains to indemnify its directors and officers.


6.    Executive Covenants.


(a)
For the purposes of this Section 6, the term “Company” shall include Abercrombie
& Fitch Management Co. and all of its subsidiaries, parent companies and
affiliates thereof



(b)
Non-Disclosure and Non-Use. The Executive shall not, during the Term and at all
times thereafter, without the written authorization of the Chief Executive
Officer (“CEO”) of the Company or such other executive governing body as may
exist in lieu of the CEO, (hereinafter referred to as the “Executive Approval”),
use (except for the benefit of the Company) any Confidential and Trade Secret
Information relating to the Company. The Executive shall hold in strictest
confidence and shall not, without the Executive Approval, disclose to anyone,
other than directors, officers, employees and counsel of the Company in
furtherance of the business of the Company, any Confidential and Trade Secret
Information relating to the Company. For purposes of this Agreement,
“Confidential and Trade Secret Information” includes: the general or specific
nature of any concept in development, the business plan or development






--------------------------------------------------------------------------------





schedule of any concept, vendor, merchant or customer lists or other processes,
know-how, designs, formulas, methods, software, improvements, technology, new
products, marketing and selling plans, business plans, development schedules,
budgets and unpublished financial statements, licenses, prices and costs,
suppliers, and information regarding the skills, compensation or duties of
employees, independent contractors or consultants of the Company and any other
information about the Company that is proprietary or confidential.
Notwithstanding the foregoing, nothing herein shall prevent the Executive from
disclosing Confidential and Trade Secret Information to the extent required by
law or by any court or regulatory authority having actual or apparent authority
to require such disclosure or in connection with any litigation or arbitration
involving this Agreement.


The restrictions set forth in this Section 6(b) shall not apply to information
that is or becomes generally available to the public or known within the
Company’s trade or industry (other than as a result of its wrongful disclosure
by the Executive), or information received on a non-confidential basis from
sources other than the Company who are not in violation of a confidentiality
agreement with the Company.


The Executive further represents and agrees that, during the Term and at all
times thereafter, the Executive is obligated to comply with the rules and
regulations of the Securities and Exchange Commission (“SEC”) regarding trading
shares and/or exercising options related to the Company's stock. The Executive
acknowledges that the Company has not provided opinions or legal advice
regarding the Executive’s obligations in this respect and that it is the
Executive's responsibility to seek independent legal advice with respect to any
stock or option transaction.


(c)
Non-Disparagement and Cooperation. Neither the Executive nor any officer,
director of the Company, nor any other spokesperson authorized as a spokesperson
by any officer or director of the Company, shall, during the Term or at any time
thereafter, intentionally state or otherwise publish anything about the other
party which would adversely affect the reputation, image or business
relationships and goodwill of the other party in the market and community at
large. During the Term and at all times thereafter, the Executive shall fully
cooperate with the Company in defense of legal claims asserted against the
Company and other matters requiring the testimony or input and knowledge of the
Executive. If at any time the Executive should be required to cooperate with the
Company pursuant to this Section 6(c), the Company agrees to promptly reimburse
the Executive for reasonable documented costs and expenses incurred as a result
thereof. The Executive agrees that, during the Term and at all times thereafter,
the Executive will not speak or communicate with any party or representative of
any party, who is known to the Executive to be either adverse to the Company in
litigation or administrative proceedings or to have threatened to commence
litigation or administrative proceedings against the Company, with respect to
the pending or threatened legal action, unless the Executive receives the
written consent of the Company to do so, or is otherwise compelled by law to do
so, and then only after advance notice to the Company. Nothing herein shall
prevent the Executive from pursuing any claim in connection with enforcing or
defending the Executive’s rights or obligations under this Agreement.



(d)
Non-Competition. For the period of Executive’s employment with the Company and
its subsidiaries and for twelve months following Executive’s Termination Date
with the Company and its subsidiaries for any reason (the “Non-Competition
Period”), Executive shall not, directly or indirectly, without the Executive
Approval, own, manage, operate, join, control, be employed by, consult with or
participate in the ownership, management, operation or control of, or be
connected with (as a stockholder, partner, or otherwise), any entity listed on
Appendix A attached to this Agreement, or any of their current or future
divisions, subsidiaries or affiliates (whether majority or minority owned), even
if said division, subsidiary or affiliate becomes unrelated to the entity on
Appendix A at some future date, or any other entity engaged in a business that
is competitive with the Company in any part of the world in which the Company
conducts business or is actively preparing or considering conducting business
(“Competing Entity”); provided, however, that the “beneficial ownership” by the
Executive, either individually or by a “group” in which the Executive is a
member (as such terms are used in Rule 13d of the General Rules and Regulations
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), of
less than 2% of the voting stock of any publicly held corporation shall not be a
violation of this Section 6(d). The Executive acknowledges and agrees that any
consideration that the Executive received in respect of any non-competition
covenant in favor of the Company or its subsidiaries entered into prior to the
date hereof shall be incorporated herein as consideration for the promises set
forth in this Section 6(d) and that the provisions contained in this Section
6(d) shall supersede any prior non-competition covenants between the Executive
and the Company or its subsidiaries.



(e)
Non-Solicitation. For the period of Executive’s employment with the Company and
its subsidiaries and for twenty-four months following Executive’s Termination
Date with the Company and its subsidiaries for any reason (“Non-Solicitation
Period”), the Executive shall not, either directly or indirectly, alone or in
conjunction with another party, interfere with or harm, or attempt to interfere
with or harm, the relationship of the Company with any person who at any time
was a customer or supplier of the Company or otherwise had a business
relationship with the Company.






--------------------------------------------------------------------------------





During the Non-Solicitation Period, the Executive shall not hire, solicit for
hire, aid in or facilitate the hire, or cause to be hired, either as an
employee, contractor or consultant, any person who is currently employed, or was
employed at any time during the six-month period prior thereto, as an employee,
contractor or consultant of the Company. The Executive acknowledges and agrees
that any consideration that the Executive received for in respect of any
non-solicitation covenant in favor of the Company or its subsidiaries entered
into prior to the date hereof shall be incorporated herein as consideration for
the promises set forth in this Section 6(e) and that the provisions contained in
this Section 6(e) shall supersede any prior non-solicitation covenants between
the Executive and the Company or its subsidiaries.


(f)
Confidentiality of this Agreement. The Executive agrees that, during the Term
and at all times thereafter, the Executive shall not speak about, write about,
or otherwise publicize or disclose to any third party the terms of this
Agreement or any fact concerning its negotiation, execution or implementation,
except with (i) an attorney, accountant, or other advisor engaged by the
Executive; (ii) the Internal Revenue Service or other governmental agency upon
proper request; or (iii) the Executive’s immediate family; provided, that all
such persons agree in advance to keep said information confidential and not to
disclose it to others. Notwithstanding the foregoing, the Executive shall have
the duty to disclose to any employer or prospective employer the fact that the
Executive is bound by the Executive Covenants contained in Sections 6(b), (d),
and (e) of this Agreement, but remains prohibited from disclosing other terms of
this Agreement consistent with this Section 6(f).



(g)
Remedies. The Executive agrees that any breach of the terms of this Section 6
would result in irreparable injury and damage to the Company for which the
Company would have no adequate remedy at law; the Executive therefore also
agrees that in the event of said breach or any threat of breach, the Company
shall be entitled to an immediate injunction and restraining order to prevent
such breach and/or threatened breach and/or continued breach by the Executive
and/or any and all persons and/or entities acting for and/or with the Executive,
without having to prove damages. The terms of this Section 6(g) shall not
prevent the Company from pursuing any other available remedies for any breach or
threatened breach hereof, including but not limited to the recovery of damages
from the Executive. The Executive and the Company further agree that the
confidentiality provisions and the covenants not to compete and solicit
contained in this Section 6 are reasonable and that the Company would not have
entered into this Agreement but for the inclusion of such covenants herein. The
parties agree that the prevailing party shall be entitled to all costs and
expenses, including reasonable attorneys' fees and costs, in addition to any
other remedies to which either may be entitled at law or in equity in connection
with the enforcement of the covenants set forth in this Section 6. Should a
court with jurisdiction determine, however, that all or any portion of the
covenants set forth in this Section 6 is unreasonable, either in period of time,
geographical area, or otherwise, the parties hereto agree that such covenants or
portion thereof should be interpreted and enforced to the maximum extent that
such court deems reasonable. In the event of any violation of the provisions of
this Section 6, the Executive acknowledges and agrees that the post-termination
restrictions contained in this Section 6 shall be extended by a period of time
equal to the period of such violation, it being the intention of the parties
hereto that the running of the applicable post-termination of employment
restriction period shall be tolled during any period of such violation. In the
event of a material violation by the Executive of this Section 6, any severance
being paid to the Executive pursuant to Section 2 of this Agreement or otherwise
shall immediately cease, and the aggregate gross amount of any severance
previously paid to the Executive shall be immediately repaid to the Company.



(h) The provisions of this Section 6 shall survive any termination of this
Agreement and any termination of the Executive’s employment, and the existence
of any claim or cause of action by the Executive against the Company, whether
predicated on this Agreement or otherwise, shall not constitute a defense to the
enforcement by the Company of the covenants and agreements of this Section 6.


7.    Successors and Assigns.


(a)
This Agreement shall be binding upon and shall inure to the benefit of the
Company, its successors and assigns, and the Company shall require any successor
or assign to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession or assignment had taken place. The term “the Company” as
used herein shall include any such successors and assigns to the Company's
business and/or assets. The term “successors and assigns” as used herein shall
mean a corporation or other entity acquiring or otherwise succeeding to,
directly or indirectly, all or substantially all the assets and business of the
Company (including this Agreement) whether by operation of law or otherwise.








--------------------------------------------------------------------------------





(b)
Neither this Agreement nor any right or interest hereunder shall be assignable
or transferable by the Executive, the Executive's beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive's
legal personal representative.



8.    Arbitration. Except with respect to the remedies set forth in Section 6(g)
hereof, any controversy or claim between the Company or any of its affiliates
and the Executive arising out of or relating to this Agreement or its
termination shall be settled and determined by a single arbitrator whose award
shall be accepted as final and binding upon the parties. The American
Arbitration Association, under its Employment Arbitration Rules, shall
administer the binding arbitration. The arbitration shall take place in
Columbus, Ohio. The Company and the Executive each waive any right to a jury
trial or to a petition for stay in any action or proceeding of any kind arising
out of or relating to this Agreement or its termination and agree that the
arbitrator shall have the authority to award costs and attorney fees to the
prevailing party.


9.    Effect on Prior Agreements. Except as otherwise set forth herein, this
Agreement supersedes all provisions in prior agreements, either express or
implied, between the parties hereto, with respect to post-termination payments
and/or benefits; provided, that, this Agreement shall not supersede the
Company’s 2005, 2007 or 2016 Long-Term Incentive Plans (or any other applicable
equity plan) or any applicable award agreements evidencing equity-based
incentive awards thereunder (the “Equity Documents”), and any rights of the
Executive with respect to equity-based incentive awards hereunder shall be in
addition to, and not in lieu of, any rights pursuant to the Equity Documents.


10.    Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement (including the Notice of
Termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by registered or certified mail, return
receipt requested, postage prepaid, or upon receipt if overnight delivery
service or facsimile is used, addressed as follows:


To the Executive:
To Executive's last home address as listed in the books and records of the
Company.


To the Company:
Abercrombie & Fitch Management Co.
6301 Fitch Path
New Albany, Ohio 43054
Attn: General Counsel


11.    Miscellaneous. No provision of this Agreement may be modified, waived, or
discharged unless such waiver, modification, or discharge is agreed to in
writing and signed by the Executive and the Company. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. No agreement or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement.


12.    Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Ohio without giving effect
to the conflict of law principles thereof.


13.    Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.




[Remainder of page intentionally left blank; signature page follows]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has hereto set her hand this 15th day of
May, 2016.
 
/s/ Kristin Scott
Kristin Scott









IN WITNESS WHEREOF, the undersigned has hereto set his hand this 20th day of
May, 2016.
 
/s/ Arthur C. Martinez
Arthur C. Martinez
Executive Chairman of the Board of Directors
Abercrombie & Fitch Co.







IN WITNESS WHEREOF, the undersigned has hereto set his hand this 20th day of
May, 2016.
 
/s/ Michael E. Greenlees
Michael E. Greenlees
Chair of the Compensation and Organization Committee of the Board of Directors
Abercrombie & Fitch Co.












--------------------------------------------------------------------------------






Appendix A to EXHIBIT A




(all current and future (as described in Section 6(d) of the Agreement)
subsidiaries, divisions and affiliates of the entities below)


American Eagle Outfitters, Inc.
Gap, Inc.
J. Crew Group, Inc.
Pacific Sunwear of California, Inc.
Urban Outfitters, Inc.
Aeropostale, Inc.
Polo Ralph Lauren Corporation
Jack Wills, Ltd.
SuperGroup, Plc.
Levi Strauss & Co.
L Brands (formerly known as Limited Brands, including, without limitation,
Victoria’s Secret, Pink, Bath & Body Works, La Senza and Henri Bendel)
Express, Inc.








